PER CURIAM.
Appeal by the defendant from a judgment by direction of the court. An examination of the record upon this special appeal satisfies us that, as to the first cause of action, there was nothing for the trial judge to do but to direct a verdict in accordance with the order of the appellate division. As to the second cause of action, there were two appeals taken at different times, and two separate returns were made. The remittitur from the court of appeals contains the following: “That the appeals from the orders of tire appellate division of the supreme court herein be, and the same are, dismissed, with costs.” It will be seen, therefore, that the court passed upon two appeals, and that the respondent was entitled to two bills of costs.
On the whole case, the direction by the court was right; and the judgment should be affirmed, with costs.